Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3 of Applicant’s response, filed September 1, 2022, with respect to the enablement rejection have been fully considered and are persuasive.  The enablement rejection of the previous Office action has been withdrawn and a new and more complete and thorough enablement rejection is put forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the propulsor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings show fan, compressor and turbine blades, but fail to show propulsor blades as they are known in the art.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The use of the term “propulsor” in the claims is not supported by the Specification and should be amended so as to be consistent with the disclosure of the Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fan section and fan blades having all of the limitations of the claims, does not reasonably provide enablement for a propulsor section and propulsor blades having all of the limitations of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation.  The Specification only ever refers to fan blades, compressor blades and turbine blades.  At no point do the Specification or the Drawings disclose the use of a propulsor section or propulsor blades, or how one would make or use a propulsor section with propulsor blades with the present invention without undue experimentation.
MPEP 2163 (II)(A)(3)(a)(ii) states:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Applicant has only ever disclosed a single species (with fan blades) and has not attempted to disclose a representative number of species to include propulsor blades which is a substantial variation from fan blades.
Applicant states that at least a fan is disclosed, which is a propulsor.  While Examiner agrees with this statement, the claims disclose a propulsor which is much broader than a fan.  This is supported by USPAP’s 2002/0127925, 2003/0036319, 2003/0154897, 2006/0172633, 2007/0238370, 2009/0130925, 2012/0034070, 2014/0158037, 2014/0187107, 2015/0047543, 2016/0083060, 2019/0248459, 2019/0322392, 2020/0123903, 2021/0062661, 2021/0070457, 2021/0107623, 2021/0313804 and 2022/0266968 as well as USP’s 5,152,668, 5,174,716, 5,222,297, 5,591,057, 5,632,658, 5,720,636, 6,024,614, 7,354,322, 9,932,099 and 11,420,756, all of which disclose propulsors that are never discussed in the Specification or Claims nor shown in the Drawings.  These documents provide evidence that the term propulsor is not only broader than that which is disclosed by Applicant, but that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation
Although no art rejection is being put forth at this time, patentability is reserved pending Applicant’s response to the 35 U.S.C. 112 rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2002/0127925, 2003/0036319, 2003/0154897, 2006/0172633, 2007/0238370, 2009/0130925, 2012/0034070, 2014/0158037, 2014/0187107, 2015/0047543, 2016/0083060, 2019/0248459, 2019/0322392, 2020/0123903, 2021/0062661, 2021/0070457, 2021/0107623, 2021/0313804 and 2022/0266968 as well as USP’s 5,152,668, 5,174,716, 5,222,297, 5,591,057, 5,632,658, 5,720,636, 6,024,614, 7,354,322, 9,932,099 and 11,420,756 all disclose propulsors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON R EASTMAN/Primary Examiner, Art Unit 3745